DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-14) in the reply filed on 08/24/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/18 & 11/22/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 8 is rejected because it recites an abstract idea as indicated in bold and underlined below:
A method for assisting determination of a therapeutic effect by an erythropoietic factor preparation, comprising the steps of: 
for a blood sample collected from a subject at a first time point, calculating a first exponent value from a first measured value indicating red blood cell count measured by electrical resistance measurement method and a second measured value indicating red blood cell count measured by optical measurement method, 
for a blood sample collected from a subject at a second time point after administration of the erythropoietic factor preparation and after the first time point, calculating a second exponent value from a third measured value indicating red blood cell count measured by electrical resistance measurement method and a fourth measured value indicating red blood cell count measured by optical measurement method, 
comparing the first exponent value with the second exponent value, and  
37suggesting that the erythropoietic factor preparation works well in the subject when the second exponent value is determined to be improved over the first exponent value.
The abstract idea (bold and underlined above) falls in the category of mental processes: a person could receive a relatively simple an erythropoietic factor preparation that had been developed, obtain portions of a therapeutic effect  related to blood samples that had been calculated by an algorithm or formula (note that the claim does not positively recite a step how to calculate or determine; this limitation is just a description of the results), compare the values by the algorithm or formula to provide evaluation data results, which comprises applying the algorithm or formula to the therapeutic results. For a simple enough algorithm and results, a person could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claim 8 shown above have been considered as mental processes.

The above judicial exception is not integrated into a practical application for the following reasons:
Claim 8 recites additional elements that includes: “an erythropoietic factor preparation, “a blood sample’, “a red blood cell”, “a first time point”, “a second time point” and “electrical resistance measurement method”, and “optical measurement method”.
The claimed additional element, the erythropoietic factor preparation, does not make the claim a practical application because it performs no steps in the claim. (The erythropoietic factor preparation may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include a first time point, a second time point, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
The “a blood sample”, “a red blood cell”, “electrical resistance measurement method”, and “optical measurement method” limitations have been considered as additional elements, but they would not make the claim a practical application since they just amount to insignificant extra-solution activity — gathering the information that the abstract idea needs, and reporting the result (see MPEP § 2106.05(g)). The “electrical resistance measurement method”, and “optical measurement method” limitations may also be implemented as generic computer component(s).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of electrical resistance measurement method, and optical measurement method. However, no evidence is provided to show that a particular technological process is being improved.

The claim doesn’t recite any details of what erythropoietic factor preparation results are being considered, what the algorithm does, how comparing results are obtained or an indication of them, or what is being done with the results at the end.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claim 8 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept” to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. Determining, calculating, comparing, and suggesting data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 9 is directed to describing the abstract idea of “the first time point is prior to administration of the erythropoietic factor preparation” related to the subject claimed in claim 1, and the claim doesn’t have “significantly more” than the abstract idea of calculating and comparing the blood samples because obtaining administration of the erythropoietic factor preparation results is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 10 is directed to describing the abstract idea of the “the first exponent value is a value obtained by dividing the first measured value by the second measured value, the second exponent value is a value obtained by dividing the third measured value by the fourth measured value, and when the second exponent value is closer to than the first exponent value, it is determined that the second exponent value is improved over the first exponential value” because the claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form. This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). Therefore, these are applied to all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
Claim 11 is directed to describing the abstract idea of “the first exponent value is a value obtained by subtracting the second measured value from the first measured value, the second exponent value is a value obtained by subtracting the fourth measured value from the third measured value, and the second exponent value is determined to be improved over the first exponent value when the second exponent value is closer to 0 than the first exponent value” because the claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form. This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). Therefore, these are applied to all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).  
Claim 12 is directed to describing the abstract idea of “ 38the first exponent value is a value obtained by dividing the second measured value by the first measured value, the second exponent value is a value obtained by dividing the fourth measured value by the third measured value, and when the second exponent value is closer to I than the first exponent value, it is determined that the second exponent value is improved over the first exponential value” because the claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form. This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). Therefore, these are applied to all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).  
Claim 13 is directed to describing the abstract idea of “the first exponent value is a value obtained by subtracting the first measured value from the second measured value, the second exponent value is a value obtained by subtracting the third measured value from the fourth measured value, and the second exponent value is determined to be improved over the first exponent value when the second exponent value is closer to 0 than the first exponent value” because the claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form. This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). Therefore, these are applied to all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).  
Claim 14 is directed to describing the abstract idea of “the first measured value indicates red blood cell count measured without treating red blood cells with a surfactant before measurement, and the second measured value indicates red blood cell count measured by treating red blood cells with a surfactant before measurement” because the claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form. This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). Therefore, these are applied to all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For the above stated reasons, a proper prior art search could not be made to determine the patentability of the claims. If and when the applicant amends the claims to overcome the deficiencies detailed in this Office action a proper prior art search will be made to determine the patentability of the claims. The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically prior arts of Yoshida et al (US 2010/0248300) and Padmanabhan et al (US 2005/0255001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 8, 2022


							/SANG H NGUYEN/                                                                                        Primary Examiner, Art Unit 2886